
	

114 HR 3349 IH: Timely Permitting Accessibility Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3349
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Ms. Herrera Beutler (for herself and Mr. Schrader) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Water Resources Development Act of 2000 to allow certain private entities to receive
			 expedited permits.
	
	
 1.Short titleThis Act may be cited as the Timely Permitting Accessibility Act. 2.Funding to process permitsSection 214(a) of the Water Resources Development Act of 2000 (33 U.S.C. 2201 note) is amended—
 (1)in paragraph (1) by adding at the end the following:  (C)Private entityThe term private entity includes a business association, a cooperative of businesses, associations, or individuals.; 
 (2)in paragraph (2) by inserting private entity, after public entity; (3)in paragraph (3)—
 (A)by striking (3) Limitation for public-utility and natural gas companies. and inserting the following:  (3)Limitations (A)Limitation for public-utility and natural gas companies; and (B)by adding at the end the following:
					
 (B)Limitation for private entitiesThe authority provided under paragraph (2) to a private entity shall expire on the date that is 10 years after the date of enactment of this subparagraph.; and
 (4)in paragraph (5)— (A)by striking (5) GAO Study.— and inserting the following:
					
						(5)GAO studies
							(A)Public-utilities and natural gas companies; and
 (B)by adding at the end the following:  (B)Private entitiesNot later than 7 years after the date of enactment of this subparagraph, the Comptroller General of the United States shall carry out a study of the implementation by the Secretary of the authority provided under paragraph (2) to private entities..
				
